IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Jeffrey Lynn Nagle,                         :
Executor of the Estate of                   :
Douglas Edward Bell, Deceased,              :
                          Appellant         :
                                            :
                     v.                     :
                                            :
TrueBlue, Inc., Labor Ready, Inc.           :
and Labor Ready Northeast, Inc.             :    No. 247 C.D. 2016
and Rye Township                            :    Argued: September 13, 2016


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE P. KEVIN BROBSON, Judge (P.)
              HONORABLE ANNE E. COVEY, Judge


OPINION BY
JUDGE COVEY                                      FILED: October 24, 2016

              Jeffrey Lynn Nagle (Nagle), as executor of Douglas Edward Bell’s
(Bell) estate, appeals from the January 29, 2016 order of the Court of Common Pleas
of the 41st Judicial District (Perry County Branch) (trial court) granting TrueBlue,
Inc.’s, Labor Ready Inc.’s and Labor Ready Northeast, Inc.’s (collectively, Labor
Ready)1 and Rye Township’s (Township) motions for summary judgment (Motions),
and dismissing Nagle’s complaint (Complaint). Nagle presents two issues for this
Court’s review: (1) whether the trial court erred by determining that equitable
principles preclude Nagle from suing Labor Ready and, (2) whether the trial court
erred by concluding that Labor Ready and the Township were entitled to immunity
under the Workers’ Compensation Act (Act).2 After review, we affirm.


       1
          According to Labor Ready, Defendant-Appellees are “TrueBlue, Inc., formerly known as
Labor Ready, Inc., and its wholly owned subsidiary Labor Ready Northeast, Inc. (collectively
referred to as ‘Labor Ready.’).” Labor Ready Br. at 3.
        2
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1-1041.4, 2501-2708.
               Bell was hired by Labor Ready, an employment agency, to furnish
temporary services. Labor Ready and the Township had an agreement under which
Labor Ready would furnish the Township temporary labor. On October 18, 2010,
Labor Ready instructed Bell to report to work for the Township. The Township
assigned Bell to work on the back of a Township trash truck. Township employee
Bradley Sloop (Sloop) instructed Bell regarding the job.3 Sloop testified that, after
successfully making a few stops, while the truck was still moving, Bell “step[ped]
back like he was getting off the truck and he fell.” Reproduced Record (R.R.) at
650a; see also R.R. at 647a. Bell sustained serious injuries that ultimately resulted in
his death on August 25, 2011.
               As a result of Bell’s work injury, Labor Ready’s workers’ compensation
insurance carrier paid approximately $770,000.00 in workers’ compensation
benefits.4 On February 14, 2011, Nagle filed a penalty petition alleging that Labor
Ready “has failed to [timely] pay wage loss benefits.” R.R. at 552a; see also R.R. at
549a-551a, 553a. The penalty petition was resolved by March 23, 2011 stipulation,
wherein Nagle and Labor Ready agreed that “Defendant/[E]mployer” Labor Ready
would pay a lump sum of $900.00. R.R. at 552a; see also R.R. at 553a. The
Township did not participate in the workers’ compensation proceedings.
               On December 1, 2011, Nagle filed a writ of summons with the Dauphin
County Common Pleas Court. After conducting pre-pleading discovery, Nagle filed
his Complaint with the Dauphin County Common Pleas Court on July 6, 2012


       3
          Sloop stated that his instruction was essentially: “[G]et on the truck, . . . hold on and don’t
get off until the truck stops.” Reproduced Record (R.R.) at 971a.; see also R.R. at 631a (Township
road worker/trash truck driver Michael Miller testified that Sloop gave Bell an approximately 10-
minute explanation).
        4
          By February 17, 2011 decision, as a result of Nagle’s appointment as Bell’s guardian, the
workers’ compensation judge ordered “that the indemnity compensation checks shall be made
payable to and issued to . . . Nagle.” R.R. at 547a; see also R.R. at 544a-576a.


                                                   2
asserting negligence, wrongful death and survival claims against Labor Ready and the
Township.5 The case was transferred to the trial court on May 5, 2014.6
              In June 2014, Labor Ready and the Township filed preliminary
objections claiming they were entitled to immunity under Section 303(a) of the Act,
77 P.S. § 481(a). On December 19, 2014, the trial court overruled the preliminary
objections. The pleadings were closed on February 20, 2015. After discovery was
completed, Labor Ready and the Township filed the Motions asserting their immunity
under the Act.       On January 29, 2016, the trial court granted the Motions and
dismissed the Complaint. Nagle appealed to this Court.7
              Initially,

              [s]ummary judgment is properly granted ‘whenever there is
              no genuine issue of material fact as to a necessary element
              of the cause of action or defense which could be established
              by additional discovery or expert report[.]’ Pa.R.C[].P. No.
              1035.2(1). Summary judgment may be granted only in
              those cases where the right is clear and free from doubt.
              The moving party has the burden of proving that there is no
              genuine issue of material fact. Furthermore, the record and
              any inferences therefrom must be viewed in the light most
              favorable to the non-moving party, and any doubt as to the
              existence of a genuine issue of material fact must be
              resolved against the moving party.

Laich v. Bracey, 776 A.2d 1022, 1024 (Pa. Cmwlth. 2001) (citations omitted).



       5
         In a January 8, 2013 letter to Nagle’s counsel, Labor Ready’s counsel asserted Labor
Ready’s subrogation rights. See R.R. at 543a.
       6
          The Township preliminarily objected to Nagle’s Complaint on the basis of improper
venue. The Dauphin County Common Pleas Court overruled the objection, and the matter was
appealed to this Court (Pa. Cmwlth. No. 1369 C.D. 2013, filed April 2, 2014) (J. Pellegrini, single
judge op.). By April 2, 2014 opinion, then-President Judge Pellegrini vacated the Dauphin County
Common Pleas Court’s decision and remanded the matter for transfer to the trial court.
       7
         “Our scope of review of an order granting . . . summary judgment is limited to determining
whether the trial court committed an error of law or abused its discretion.” Azar v. Ferrari, 898
A.2d 55, 59 n.2 (Pa. Cmwlth. 2006).
                                                3
               Labor Ready claims that because Labor Ready employed Bell at the time
he was injured, and paid Bell’s resulting workers’ compensation benefits, Bell
“‘surrender[ed]’ [] any other form or amount of compensation or damage” and, thus,
Labor Ready is immune from Nagle’s actions under Section 303(a) of the Act. Labor
Ready Br. at 6.      Labor Ready also contends that since Nagle explicitly agreed during
the workers’ compensation proceedings that Labor Ready was Bell’s employer,
judicial estoppel prohibits Nagle from now seeking tort remedies from Labor Ready.
               The Township asserts that since it “controlled [Bell’s] work and the
manner in which he performed [it],” Township Br. at 9, the Township is immune
from Nagle’s lawsuit under Section 303(a) of the Act. The Township further argues
that since Nagle maintains on appeal that the trial court only erred by dismissing
Labor Ready, Nagle concedes that the Township was Bell’s employer on October 18,
2010 and, thus, is immune from Nagle’s action.


                                Genuine Issue of Material Fact
               The facts of this case are undisputed.8 On December 21, 2009, Bell
signed an employment application with Labor Ready, wherein he acknowledged,
among other things, that Labor Ready was his employer and, if he was ever injured
while in the course of his work for a Labor Ready customer, he “will look only to
Labor Ready’s Workers’ Compensation coverage and not to Labor Ready’s customer
for any recovery.” R.R. at 215a. Bell also agreed and consented: “While working at


       8
          In Nagle’s brief, he highlights the trial court’s statement that “there may be factual issues[]
as to the ultimate right of control and[,] therefore, technical employment status . . . .” Nagle Br. at
12. Notwithstanding, the trial court concluded “there are no meaningful issues in the way of a final
disposition of this action.” Trial Ct. Op. at 3. Further, Nagle does not cite to any disputed facts.
This Court has held: “‘[A]n adverse party may not rest upon the mere allegations or denials of his
pleading, but his response . . . must set forth specific facts showing that there is a genuine issue for
trial.’” Fritz v. Glen Mills Sch., 894 A.2d 172, 177 (Pa. Cmwlth. 2006) (quoting Babcock v. Dep’t
of Transp., 626 A.2d 672, 675 (Pa. Cmwlth. 1993)).
                                                   4
the customer’s job site, . . . the customer is [his] special employer and . . . directs,
controls and supervises [his] work.” R.R. at 215a. Labor Ready paid Bell as a day
laborer, and provided him general safety training (see R.R. at 219a-221a, 224a, 228a-
231a, 387a), work gloves and workers’ compensation coverage. Labor Ready had the
authority to assign Bell to any job, to remove him from that job or fire him from
Labor Ready’s employ.
             The Township has an agreement with Labor Ready under which Labor
Ready is to furnish temporary day laborers to the Township on an as-needed basis.
The Confirmation of Rates and Services agreement between Labor Ready and the
Township specified that Labor Ready’s bill rates included “all wages, withholdings,
FICA, Medicare, payroll taxes, unemployment insurance and workers’ compensation
insurance . . . for supplied employees.” R.R. at 919a. The Township was required to
“[p]rovide adequate supervision and accurately record work hours . . . .” R.R. at
919a. In the agreement, Labor Ready further specified that “[s]ince our workers will
be under [the Township’s] supervision, . . . [the Township is] required to . . . provide
any necessary site-specific safety training . . . .” R.R. at 919a.
             In addition, the Township agreed to Labor Ready’s Conditions of
Service that “Labor Ready workers are under Customer’s [the Township’s]
supervision, direction, and control.”      R.R. at 921a.     Labor Ready’s Temporary
Worker Safety Training Manual (Manual) also stated: “Labor Ready does not provide
work site supervision, as you will be under the sole direction and control of the
customer.” R.R. at 924a. Moreover, the Manual detailed:

             Labor Ready requires from its customers that each work site
             be supervised by a ‘competent’ person. This is someone
             who:
             Has knowledge and experience in the job.
             Has the knowledge of the work site hazards.

                                             5
              Has knowledge of safety regulations related to the job site.
              Has authority to correct hazards.

R.R. at 924a. Accordingly, Labor Ready expected the Township to instruct Bell and
supervise him in his job while he worked for the Township.9 See R.R. at 906a.
              On October 18, 2010, in response to the Township’s request for a
laborer, Labor Ready selected Bell and instructed Bell to report to work for the
Township. Labor Ready supplied Bell with gloves for the Township assignment. See
R.R. at 377a. The Township assigned Bell to work on its trash truck, and told Bell
how to perform the assigned job. Bell sustained his fatal injuries when he fell from
the moving trash truck. Labor Ready paid Bell’s workers’ compensation benefits
without the Township’s involvement. Clearly, there are no genuine issues of material
fact that would preclude summary judgment in this matter. Rather, the parties dispute
the legal consequences of the undisputed facts.


                          Judgment as a Matter of Law

              In order to promote certainty in the legal affairs of
              Pennsylvania’s industrial base, while protecting employees
              and their families from economic devastation arising from
              work-related injuries, our legislature formulated [the Act] . .
              . to assure quick, fair, and certain compensation for
              employment-related injuries without requiring the
              complainants to resort to the courts for recovery.

Alston v. St. Paul Ins. Cos., 567 A.2d 663, 665-66 (Pa. Super. 1989), aff’d, 612 A.2d
421 (Pa. 1992); see also Tooey v. AK Steel Corp., 81 A.3d 851 (Pa. 2013). To that
end, Section 301(a) of the Act requires that “[e]very employer shall be liable for
compensation for personal injury to, or for the death of each employe, by an injury in



       9
         In its March 2012 answers to interrogatories, Labor Ready specified that it was Bell’s
“[g]eneral employer,” and the Township was Bell’s “[s]pecial employer.” R.R. at 535a.
                                              6
the course of his employment, and such compensation shall be paid in all cases by the
employer, without regard to negligence[.]” 77 P.S. § 431.
            However, “[i]n exchange for greatly eased burdens of proof and the
abolition of various common-law affirmative defenses, the Act . . . deprives workers
of some rights in return for greater certainty in the receipt of benefits.” Danese v.
Morrison-Knudsen/Slattery, 784 F. Supp. 228, 229 (E.D. Pa.), aff’d, 975 F.2d 1549
(3d Cir. 1992); see also Kuney v. PMA Ins. Co., 578 A.2d 1285 (Pa. 1990).
Specifically, in Section 303(a) of the Act, the General Assembly declared:

            The liability of an employer under this [A]ct shall be
            exclusive and in place of any and all other liability to
            such employes, [] legal representative[s, or] . . . next of kin .
            . . entitled to damages in any action at law or otherwise on
            account of any injury or death as defined in [S]ection
            301(c)(1) and (2) [of the Act, 77 P.S. § 411(1), (2).]

77 P.S. § 481(a) (emphasis added). The Pennsylvania Supreme Court has stated:
“Worker[s’] [c]ompensation can best be understood as a replacement of common
law tort actions between employees and employers as a means for obtaining
compensation for injuries.” Markle v. Workmen’s Comp. Appeal Bd. (Caterpillar
Tractor Co.), 661 A.2d 1355, 1357 (Pa. 1995) (emphasis added).
            “Employment status is a critical threshold determination for [workers’
compensation] liability. A claimant must prove an employment relationship in order
to receive benefits.” Am. Rd. Lines v. Workers’ Comp. Appeal Bd. (Royal), 39 A.3d
603, 610 (Pa. Cmwlth. 2012) (citation omitted). This Court has held:

            The existence of an employer-employee relationship is a
            question of law based upon the facts of each case. Red Line
            Express Co. v. Workmen’s Comp. Appeal Bd. (Price), . . .
            588 A.2d 90, 93 ([Pa. Cmwlth.] 1991). Under the Act, the
            terms ‘employer’ and ‘employee’ are synonymous with
            master and servant, respectively. Sections 103 and 104 of
            the Act, 77 P.S. §§ 21-22. The ‘borrowed servant’
            doctrine stands for the proposition that ‘[o]ne who is in

                                           7
the general employ of one employer may be transferred
to the service of another in such a manner that the
employee becomes an employee of the second employer.’
[Red Line Express, 588 A.2d at 93] (citing Mature v.
Angelo, . . . 97 A.2d 59 ([Pa.] 1953)). In JFC Temps, Inc. v.
Workmen’s Compensation Appeal Board (Lindsay), . . . 680
A.2d 862, 864 ([Pa.] 1996) (citing Mature), our Supreme
Court explained:
   The test for determining whether a servant
   furnished by one person to another becomes the
   employee of the person to whom he is loaned is
   whether he passes under the latter’s right to
   control with regard not only to the work to be done
   but also the manner of performing it. The entity
   possessing the right to control the manner of the
   performance of the servant’s work is the
   employer, irrespective of whether the control is
   actually exercised.
([Italic e]mphasis added).
Although the right to control the performance of the work is
the most persuasive indication of the existence of an
employer-employee relationship, other factors may be
relevant. [JFC Temps], 680 A.2d at 865. In Mature, . . .
our Supreme Court stated:
   Facts which indicate that the servant remains the
   employe of his original master are, among others,
   that the latter has the right to select the employe to
   be loaned and to discharge him at any time and send
   another in his place, that the lent servant has the
   skill of a technician or specialist which the
   performance of the work requires, that the hiring is
   at a rate by the day or hour, and that the
   employment is for no definite period.
[Id. at 61.] The payment of wages, withholding of payroll
deductions, and provision of workers’ compensation
coverage, may also be considered, but are not determinative
factors. See Supp v. Erie Ins. Exch., . . . 479 A.2d 1037,
1041 ([Pa. Super.] 1984).



                             8
Canot v. City of Easton, 37 A.3d 53, 61 (Pa. Cmwlth. 2012) (bold emphasis added).
“The parties are not bound by their characterization of the relationship.” Virtue v.
Square D Co., 887 F. Supp. 98, 102 (M.D. Pa. 1995); see also Keller v. Old Lycoming
Twp., 428 A.2d 1368, 1365 (Pa. Super. 1981) (“the meaning of ‘employer’ under the
Act is controlled by the legal interpretation of the Act as reflected in our past cases, . .
. and not by the definitions that others care to give to that term.”).
             Moreover,

             [u]nder the [Act], the fact that the ‘lending employer’ pays
             for [workers’ c]ompensation insurance is no impediment to
             finding the ‘borrowing employer’ to be immune from suit
             pursuant to [Section] 303 [of the Act]. The means used to
             fulfill the statutory obligation to provide [workers’
             c]ompensation coverage do not affect the immunity
             conferred by [Section] 303 [of the Act]. Consequently,
             despite the nature of the claim being asserted and
             despite the indirect method by which [workers’
             c]ompensation was provided, the bar of [Section] 303 [of
             the Act] is not avoided.

Supp, 479 A.2d at 1041 (citations omitted; emphasis added). Further, “entities who
borrow laborers from temporary employment agencies can be statutory employers,
and thus immune from suit under [S]ection [303] of the Act, even if they exercise
control for only a short time.” Virtue, 887 F. Supp. at 102.
             Based upon the record in this case, the trial court granted summary
judgment in favor of both Labor Ready and the Township stating, in pertinent part:

             At the [o]ral [a]rgument on the [Motions], counsel for
             [Nagle] made it clear to the [trial c]ourt that he believed
             [the] Township qualified as the legal employer of [] Bell, by
             virtue of the fact of many elements of control over the
             physical actions of [] Bell, sufficient for a traditional
             finding of employer/employee status.
             [Nagle] suggests that the issue of control determines
             whether or not, in this case, [the] Township can enjoy


                                             9
            immunity from a [n]egligence [a]ction under the [Act].
            Counsel for [Nagle] suggests that is the case.
            On the other hand, [Nagle] seeks damages for traditional
            negligence against Labor Ready [], on the theory that the
            only immunity available on this case, under the [Act], is
            that afforded [the] Township for the reasons stated.
            Labor Ready suggests that it should be able to enjoy
            immunity[] under the [Act], because it was in fact the
            employer, that [Bell] elected Labor Ready as the [workers’
            c]ompensation carrier, that it paid benefits and that those
            benefits were in fact accepted by [Bell] and/or his [e]state.
            Under the circumstances, although [the] Township,
            undoubtedly, had a right to control, we are not
            convinced that this element or conclusion prevents the
            bar of immunity to be asserted by Labor Ready.
            On equitable principles, whether or not estoppel is
            technically available, it would seem that, under the
            circumstances, to permit [Bell’s] [e]state to sue an
            employer[] who fully paid under the [Act] pursuant to an
            agreement to that effect with the employer[,] and for other
            reasons[,] would be inappropriate.
            As we stated, [Nagle] argues that the bar to suit only applies
            to the entity with control and [Nagle] suggests that [the]
            Township is that entity and [is] therefore entitled to
            immunity. [Nagle] further suggests the fact of payment is
            irrelevant. We do not think it is under the circumstances.

R.R. at 949a-950a (emphasis added).
            Nagle argues that the trial court erred by granting summary judgment in
Labor Ready’s favor based upon findings that equitable principles preclude Nagle
from filing a lawsuit against Labor Ready. Nagle specifically asserts that “[n]either
the doctrine of judicial estoppel nor any other equitable theory would preclude Nagle
from pursuing an action based on negligence against Labor Ready, especially where
Labor Ready was not [] Bell’s employer under the Act at the time of the accident.”
Nagle Br. at 11. We disagree.


                                         10
              As to the doctrine of judicial estoppel, this Court
              recognizes:
                   [a]s a general rule, a party to an action is estopped
                   from assuming a position inconsistent with his or
                   her assertion in a previous action, if his or her
                   contention       was      successfully     maintained.
                   Accordingly, judicial estoppel is properly applied
                   only if the court concludes the following: (1) that
                   the appellant assumed an inconsistent position in an
                   earlier action; and (2) that the appellant’s contention
                   was ‘successfully maintained’ in that action.[10]
              Canot . . . , 37 A.3d [at] 60 . . . (quoting Black v. Labor
              Ready, Inc., 995 A.2d 875, 878 (Pa. Super. 2010)).

Marazas v. Workers’ Comp. Appeal Bd. (Vitas Healthcare Corp.), 97 A.3d 854, 859
(Pa. Cmwlth. 2014). “The purpose of judicial estoppel is to ensure the parties do
not play ‘fast and loose’ with the facts in order to suit their interests in different
actions before different tribunals.” Id. “To estop later inconsistent statements,
the original statements must be verified or sworn.” Id. at 860.
              Labor Ready was, indeed, the defendant/employer that provided Bell’s
workers’ compensation benefits, and against whom Nagle filed the workers’
compensation penalty petition on February 14, 2011. See R.R. at 545a, 547a, 549a,
552a-553a. Nagle’s counsel Derek Cordier, Esquire filed the penalty petition on
Nagle’s behalf, listing Labor Ready under “Employer Name.” See Certified Record
(C.R.) Item 5 at LR0092; see also R.R. at 552a. Nagle’s counsel further alleged that

       10
          In Black v. Labor Ready, Inc., 995 A.2d 875 (Pa. Super. 2010), the Pennsylvania Superior
Court observed: “Our Supreme Court has not definitively established whether the second element
(successful maintenance) is strictly necessary to implicate judicial estoppel or is merely a factor
favoring the application. See [In re Adoption of] S.A.J., [838 A.2d 616 (Pa. 2003)].” Black, 995
A.2d at 878 n.8; see also Westfield Ins. Co. v. Astra Foods, Inc., 134 A.3d 1045 (Pa. Super. 2016).
Notwithstanding, the Pennsylvania Supreme Court in S.A.J. held that “successfully maintained”
does not require an adjudication, but includes situations in which “the individual who made
inconsistent statements successfully established [his] claim and reaped its reward (i.e., payment of
benefits).” S.A.J., 838 A.2d at 622.


                                                11
“[Labor Ready] has violated the terms of the [Act] and/or Regulations . . . ,” and
demanded Labor Ready to pay penalties as a result. C.R. Item 5 at LR0093. The
workers’ compensation judge adopted the parties’ stipulation, which reflects that
“Defendant” Labor Ready timely answered Nagle’s penalty petition and, ultimately,
Nagle and Labor Ready agreed that “Defendant/Employer” Labor Ready’s lump sum
payment resolved the penalty petition. R.R. at 552a; see also R.R. at 551a, 553a.
            As discussed above, the law is well-established that the threshold
requirement for the imposition of workers’ compensation liability is the existence of
an employer-employee relationship. By filing the penalty petition and executing the
March 22, 2011 stipulation resolving Labor Ready’s workers’ compensation
payments and accepting payment, Nagle verified/swore/stipulated and successfully
maintained that Labor Ready was Bell’s employer. See R.R. at 553a. Nagle did not
take a contrary position until he filed the instant Complaint. Thus, we hold that
Nagle is judicially estopped from now claiming that Labor Ready was not Bell’s
employer. Accordingly, the trial court did not err by granting summary judgment in
Labor Ready’s favor based upon finding that equitable principles precluded Nagle
from filing a lawsuit against Labor Ready.
            Nagle also contends that the trial court erred by granting summary
judgment in Labor Ready’s and the Township’s favor based upon a finding that both
were employers entitled to immunity under Section 303(a) of the Act. Specifically,
Nagle contends that, in the temporary worker context, only the employer with the
right to control the temporary employee’s performance is entitled to immunity under
the Act. We disagree.
            Pennsylvania courts have long held that the overriding factor indicative
of an employer-employee relationship is the employer’s right to control the work to
be done and the manner of performing it. See Puhlman v. Excelsior Express &
Standard Cab Co., 103 A. 218 (Pa. 1918); see also JFC Temps; Mature; Venezia v.
                                         12
Phila. Elec. Co., 177 A. 25 (Pa. 1935); Canot; City of Monessen v. Workmen’s Comp.
Appeal Bd. (Galanoudis), 387 A.2d 1000 (Pa. Cmwlth. 1978); Black; Wilkinson v. K-
Mart, 603 A.2d 659 (Pa. Super. 1992); Keller; English v. Lehigh Cnty. Auth., 428
A.2d 1343 (Pa. Super. 1981); Claudio v. MGS Mach. Corp., 798 F. Supp. 2d 575
(E.D. Pa. 2011). However, these decisions also recognize that the existence of other
factors may indicate an employer-employee relationship.
              Here, the undisputed facts establish that Labor Ready hired Bell and had
the authority to fire him, Bell reported to Labor Ready for his daily assignments,
Labor Ready provided him with general safety training and gloves for jobs, Labor
Ready paid Bell’s wages and workers’ compensation benefits, and Bell expressly
acknowledged that Labor Ready was his employer relative to work injuries.
However, at the time Bell’s injury occurred on October 18, 2010, the Township had
the right, and indeed was required, to direct, control and supervise Bell’s work. The
record is clear that the Township did just that. Because the established law holds that
the entity with the right to control Bell’s work and his manner of performing it is the
leading indicator of his employer, the Township was clearly Bell’s borrowing
employer at the time of his work injury. Thus, the Township is entitled to immunity
under Section 303(a) of the Act.           Accordingly, the trial court properly entered
judgment in the Township’s favor.11
              Notwithstanding, the above-cited case law does not answer the specific
question before us – whether both Labor Ready and the Township, who undisputedly
evidenced indicia of the employer-employee relationship with Bell, are immune from



       11
         In light of our holding, we need not address the Township’s claim that it is immune under
what is commonly referred to as the Political Subdivision Tort Claims Act, 42 Pa.C.S. §§ 8541-
8542.



                                               13
tort liability under Section 303(a) of the Act for damages arising from and relating to
Bell’s work-related injury. Section 303(a) of the Act provides:

            The liability of an employer under this [A]ct shall be
            exclusive and in place of any and all other liability to
            such employes, [] legal representative[s, or] . . . next of kin
            . . . entitled to damages in any action at law or otherwise
            on account of any injury or death as defined in [S]ection
            301(c)(1) and (2) [of the Act, 77 P.S. § 411(1), (2)] . . . .

77 P.S. § 481(a) (emphasis added). Our Supreme Court has declared that “[S]ection
303(a) [of the Act] is essentially self[-]explanatory.” Lewis v. Sch. Dist. of Phila.,
538 A.2d 862, 867 (Pa. 1988). The purpose of the Act’s exclusivity provision is

            ‘to restrict the remedy available to an employee against
            the employer to compensation, and to close to the
            employee, and to third parties, any recourse against the
            employer in tort for negligence.’ Tsarnas v. Jones &
            Laughlin Steel Corp[.], . . . 412 A.2d 1094, 1097 ([Pa.]
            1980). . . . We hold, therefore, that the [Act’s exclusivity
            provision] deprives the common pleas courts of
            jurisdiction of common law actions in tort for negligence
            against employers . . . .

LeFlar v. Gulf Creek Indus. Park No. 2, 515 A.2d 875, 879 (Pa. 1986) (emphasis
added).

            Th[e Pennsylvania Supreme] Court has recognized that the
            Act ‘substitutes a quick and inexpensive scheme to provide
            compensation for work-related injuries in place of the
            common law process where the employee must sue the
            appropriate parties for damages. Employers pay benefits at
            a set rate and they are immune from common-law liability.’
            Sporio [v. Workmen’s Comp. Appeal Bd. (Songer Constr.)],
            . . . 717 A.2d [525,] 530 [Pa. 1998)] (citation omitted); see
            also Markle v. [Workmen’s Comp. Appeal Bd.] (Caterpillar
            Tractor Co.), . . . 661 A.2d 1355, 1357 ([Pa.] 1995)
            (‘[w]orker’s [c]ompensation can best be understood as a
            replacement of common law tort actions between
            employees and employers as a means for obtaining
            compensation for injuries.’).

                                          14
Tooey, 81 A.3d at 860 (emphasis added). Thus, with certain limited exceptions not
applicable here,12 “[t]he exclusivity provision of the Act essentially ‘bars tort
actions flowing from any work-related injury.’” Am. Rd. Lines, 39 A.3d at 610
(quoting Kline v. Arden H. Verner Co., 469 A.2d 158, 160 (Pa. 1983)) (bold and
underline emphasis added); see also Poyser v. Newman & Co., 522 A.2d 548 (Pa.
1987); Lozado v. Workers’ Comp. Appeal Bd. (Dependable Concrete Work &
Uninsured Emps. Guar. Fund), 123 A.3d 365, 371 (Pa. Cmwlth. 2015) (“Since the
Act was amended in 1974, it has served as a complete substitute for common law
tort actions” against employers for work injuries. (Emphasis added.)); Minto v. J.B.
Hunt Transp., Inc., 971 A.2d 1280 (Pa. Super. 2009).                      Accordingly, Nagle’s
exclusive remedy for injuries and damages arising from Bell’s October 18, 2010
work accident is the workers’ compensation benefits Labor Ready has already paid.
               Moreover, as is evident from the leading borrowed employee cases cited
above, neither the courts nor the Workers’ Compensation Appeal Board have
declared that only a single employer may be shielded from tort liability under the
Act’s exclusivity provision, and Section 303(a) of the Act does not require such a
result. Rather, the General Assembly and our Supreme Court have made clear that


       12
           For example, the Act’s exclusivity provision does not apply where the court determines
that the injury did not arise in the course of employment. See Minto v. J.B. Hunt Transp., Inc., 971
A.2d 1280 (Pa. Super. 2009). The Act does not preclude employee actions based on an employer’s
negligence, if the negligence is associated with injuries inflicted by a co-worker for personal
reasons. See Krasevic v. Goodwill Indus. of Cent. Pa., Inc., 764 A.2d 561 (Pa. Super. 2000); see
also 77 P.S. § 411(1). Employee can bring common law actions against employers who make
fraudulent misrepresentations that lead to a delay which aggravates a work-related injury. See
Martin v. Lancaster Battery Co., Inc., 606 A.2d 444 (Pa. 1992) (relating to employer’s withholding
of lead blood test results); see also Kostryckyj v. Pentron Lab. Techs., LLC, 52 A.3d 333 (Pa. Super.
2012) (relating to employer’s failure to warn of, and employee’s continued exposure to, toxic
chemicals). In addition, under Section 305(d) of the Act, 77 P.S. § 501(d), “an employee is given
the option to sue an employer in tort or pursue a workers’ compensation remedy if the employer is
uninsured or is not an approved self-insurer.” Campagna v. Brandon Knitwear, Inc., 797 A.2d 405,
406 n.1 (Pa. Cmwlth. 2002).
                                                 15
the General Assembly’s pronounced policy is that workers’ compensation is the
injured worker’s sole remedy against any employer for all work-related injuries.
             This Court has concluded that all of a borrowed servant’s employers are
entitled to immunity under Section 303(a) of the Act. Temple v. Milmont Fire Co.,
525 A.2d 848 (Pa. Cmwlth. 1987).        Standard Pennsylvania Practice 2d states,
without limitation:

             An employee may have more than one employer, both of
             whom are entitled to the immunity granted by the
             [Act].1
             []Observation: The liability or responsibility to pay
             workers’ compensation benefits is not a prerequisite to
             being considered an employer under the [Act]. As long as
             the injured worker is provided with compensation benefits
             by some employer, all such employers under the Act are
             entitled to immunity under the Act.2
                 1
                  Capozzoli v. Stone & Webster Eng[’g] Corp., . . .
                 42 A.2d 524 ([Pa.] 1945); Merryman v. Farmington
                 Volunteer Fire Dep[’]t, . . . 572 A.2d 46 ([Pa.
                 Cmwlth.] 1990); Temple . . . .
                 2
                     Temple . . . .

39 Standard Pa. Practice 2d § 167:421 (bold and underline text emphasis added).
             In Temple, Richard Temple (Temple), a volunteer fire company member,
was injured during a local school demonstration conducted as part of the township-
authorized fire prevention week event. The township furnished Temple workers’
compensation disability benefits pursuant to the Act. Thereafter, Temple filed a
negligence action against the fire company and the township, both of which moved
for summary judgment on grounds that they were immune under Section 303 of the
Act. The trial court granted both summary judgment motions. Temple appealed,
claiming that he was not the township’s employee. This Court held in Temple:



                                         16
[T]he Township’s payment of workmen’s compensation
benefits under Section 301(a) of the Act . . . and
[Temple’s] acceptance of the same, barred him from
suing the Township since his sole remedy was within the
provisions of the Act. The grant of summary judgment in
favor of the Township on the basis of Section 303 of the
Act . . . must be affirmed.
The issue of whether summary judgment was properly
granted to the Fire Company is more complex. With
respect to the Fire Company’s immunity under the Act, that
immunity will only be applicable if the Fire Company can
be deemed to have been [Temple’s] employer at the time in
question. Whether an injured employe may have more than
one employer under the Act is raised here as an issue. Our
reading of the Act, and research into the interpretative case
law, convinces us that an employe may have more than
one ‘employer’ for purposes of the Act.
We initially note that under the Act, the General Assembly
has provided for multiple liability to provide workm[e]n’s
compensation benefits in certain circumstances.          For
example, in the subcontractor/contractor situation, Sections
302(a) and 302(b) of the Act, 77 P.S. §§ 461[,] 462, provide
that the prime contractor is the statutory employer of the
employees of its subcontractors and is liable for the
payment of workmen’s compensation benefits to the
subcontractors’ injured employees unless the prime
contractor required its subcontractors to secure the payment
of such benefits. Thus, while the injured employe is the
actual employe of the subcontractor, that same employe is
also the statutory employe of the prime contractor as well
for workmen’s compensation purposes. In Capozzoli . . . ,
the Pennsylvania Supreme Court held that both the actual
and statutory employer of a deceased employe were entitled
to the immunity granted by the Act. The significant portion
of the Capozzoli decision was the Supreme Court’s holding
that the statutory employer was still entitled to the
immunity granted by the Act despite the fact it had
relieved itself of the liability to pay workmen’s
compensation benefits by requiring the subcontractor to
secure the payment of such benefits through the purchase of
insurance. Under Capozzoli, the liability or responsibility
to pay workmen’s compensation benefits is not a
prerequisite to being considered an ‘employer’ under the

                             17
            Act and that decision can be read to hold that so long as the
            injured worker is provided with workmen’s
            compensation benefits by some employer, all such
            employers under the Act are entitled to the grant of
            immunity in Section 303 of the Act. . . . Thus, we
            conclude, as did the common pleas court, that the federal
            district court misconstrued the Act and interpretative case
            law in Guffey v. Logan, 563 F. Supp. 951 (E.D. Pa. 1983),
            when it held that an injured worker could have only one
            ‘employer’ entitled to immunity under the Act.

Temple, 525 A.2d at 849-50 (citations omitted; bold and underline emphasis added).
            Nagle claims that Temple’s holding “is narrowly limited to situations
involving volunteer fire and rescue companies, where unique public policy concerns
support the finding that under these specific circumstances an employee could have
more than one employer.” Nagle Br. at 19. However, Nagle misconstrues the
Court’s holding.
            In reaching its decision in Temple, this Court relied upon the
Pennsylvania Supreme Court’s reasoning in Capozzoli, which was not a volunteer fire
company case. Thereafter, in Merryman, this Court again declared:

            In Temple, . . . this Court . . . held that an injured employee
            may have more than one employer under the Act. The
            Court further held that as long as the injured worker is
            provided with workmen’s compensation benefits by some
            employer all such employers under the Act are entitled to
            the grant of immunity in Section 303 of the Act, 77 P.S. §
            481. This Court specifically refused the interpretative case
            law in Guffey . . . , which held that an injured worker could
            have only one ‘employer’ entitled to immunity under the
            Act. We note that the Guffey case, much relied upon by the
            appellant, was decided before Temple, which latter case, it
            is believed, was the first Pennsylvania state appellate
            case which decided this issue. We note further the case of
            Capozzoli . . . , where the Pennsylvania Supreme Court, in
            an analogous situation, held that both the actual and
            statutory employers of a deceased employee were
            entitled to the immunity granted by the Act.


                                          18
Merryman, 572 A.2d at 48 (emphasis added).
              Although this Court in Temple and Merryman took into account the
unique situations posed by volunteer fire companies based upon the fact that their
workers’ compensation coverage requirements differ from other employers, 13 those
courts did not expressly limit their holdings to volunteer fire company cases.
Because the Merryman Court upheld Temple without limitation, the Temple Court’s
conclusion that an employee may have more than one employer under the Act, and
that all such employers are entitled to immunity under Section 303(a) of the Act,
remains the law.
              Several years after Temple was decided, the Pennsylvania Superior
Court, in Pastore v. Anjo Construction Co., 578 A.2d 21 (Pa. Super. 1990), a non-
volunteer fire company case, relied upon Temple’s conclusion that “[an e]mployee
may have more than one employer under the [Act, and] all such employers under the
Act are entitled to immunity in Section 303 [of the Act] . . . .” Pastore, 578 A.2d at
25. Thereafter, the U.S. District Court for the Eastern District of Pennsylvania, in
another non-volunteer fire company case, held:

              We do not interpret Temple and Merryman to hold that
              there may be two actual employers under the Act, however,
              merely that where the Act confers employer status on one
              who is not the actual employer (with the right to control
              the manner of performance of work) the court can also
              recognize and find immune the injured employee’s
              actual employer.




       13
        See Section 601(a)(1) of the Act, 77 P.S. § 1031(a)(1), added by Section 15 of the Act of
December 5, 1974, P.L. 782 (specifically relating to coverage for volunteer fire companies).
                                               19
Sklodowski v. Isaac Watkin Co. (E.D. Pa. No. 90-3637, filed December 18, 1991),
slip op. at 4 (bold emphasis added).14, 15


       14
            Twenty years after Sklodowski, the Claudio Court stated that, although the
Commonwealth Court in Temple and Merryman, the Superior Court in Pastore and the federal court
in Sklodowski declared that an employee can have more than one employer under the Act’s
exclusivity provision, in Keller, Wilkinson and English, the Superior Court “implied that either the
lending employer or the borrowing employer is the employer for purposes of [Act] immunity, not
both.” Claudio, 798 F. Supp. 2d at 583 n.12. However, the Claudio Court failed to recognize that,
due to their specific procedural postures, the Superior Court was not presented in Keller (which was
decided before Temple) and Wilkinson (decided five years after Temple) with the question of
whether a lending and a borrowing employer could simultaneously be immune under Section 303(a)
of the Act. In English, since lending employer Kelly Labor’s motion for summary judgment based
upon immunity was denied on appeal, Kelly Labor remained a party to English’s civil action. We
do not know if the trial court in English ultimately declared Kelly Labor immune under the Act.
        15
            “Generally, decisions of federal district courts and courts of appeals are not binding on
this Court, . . . but they may have persuasive value.” GGNSC Clarion LP v. Kane, 131 A.3d 1062,
1069 n.15 (Pa. Cmwlth. 2016). Unreported federal court decisions may also have persuasive value.
We cite Sklodowski solely for its persuasive value.
        Similar legal rulings have been reached by other jurisdictions (in non-volunteer firefighter
cases) where the courts have held that their workers’ compensation exclusivity provisions preclude
a claimant from accepting workers’ compensation from a temporary agency and then seeking civil
damages from the borrowing employer. Specifically, the Texas Supreme Court has declared:

               The fact that [the temporary agency’s client] actually controlled the
               details of [the employee’s] work at the time she was injured, and thus
               was also an employer within the meaning of the Act, does not
               preclude the applicability of the Act’s provisions, including the
               exclusive remedy provision, to both [the temporary agency] and
               [the temporary agency’s client].
Wingfoot Enters. v. Alvarado, 111 S.W.3d 134, 149 (Tex. 2003) (emphasis added); see also Garza
v. Excel Logistics, Inc., 161 S.W.3d 473 (Tex. 2005). The New Jersey Supreme Court affirmed the
New Jersey Superior Court’s holding on this issue:

               New Jersey ‘allows an employee, for the purpose of workers’
               compensation to have two employers, both of whom may be liable in
               [workers’] compensation.’ Antheunisse [v. Tiffany & Co., Inc., 551
A.2d 1006, 1007 (N.J. Super. 1988)]. In such circumstances, the
               right to recover workers’ compensation benefits serves to bar the
               employee from maintaining a tort action against either employer.
               [Id.]
Kelly v. Geriatric & Med. Servs., Inc., 671 A.2d 631, 634 (N.J. Super.) (emphasis added), aff’d, 685
A.2d 943 (N.J. 1996).
                                                 20
             In addition,

             [i]t is well settled that ‘[t]he object of all interpretation and
             construction of statutes is to ascertain and effectuate the
             intention of the General Assembly. Every statute shall be
             construed, if possible, to give effect to all its provisions.’
             [Section 1921(a) of the Statutory Construction Act of 1972
             (SCA),] 1 Pa.C.S.[] § 1921(a). Further, ‘[i]n giving effect
             to the words of the legislature, we should not interpret
             statutory words in isolation, but must read them with
             reference to the context in which they appear.” Giant
             Eagle, Inc. v. W[orkers’ Comp. Appeal Bd.] (Givner), . . .
             39 A.3d 287, 290 (Pa. 2012) (citation omitted). When
             construing statutory language, ‘[w]ords and phrases shall be
             construed according to rules of grammar and according to
             their common and approved usage.’ [Section 1903 of the
             SCA,] 1 Pa.C.S.[] § 1903.

Tooey, 81 A.3d at 858. Section 1922 of the SCA specifies that, in ascertaining the
General Assembly’s intention, there is a presumption that it did not intend a result
that is absurd, impossible of execution or unreasonable. 1 Pa.C.S. § 1922.
             First, the General Assembly did not specify in Section 303(a) of the Act,
as it could have, that only a single employer is immune from civil liability thereunder.
Rather, Section 303(a) of the Act does not refer to the liability of the employer, but
“an” employer. Section 102 of the Act expressly states: “Wherever in this [A]ct the
singular is used, the plural shall be included[.]” 77 P.S. § 2. Moreover,

             Section 1902 of the [SCA] advises us that when considering
             the intent of a statute’s wording, we must be aware that
             ‘[t]he singular shall include the plural, . . . .” 1 Pa.C.S. §
             1902. Thus, . . . [S]ection [303(a) of the Act] herein can
             appropriately be read as[, ‘[t]he liability of [employers]
             under this [A]ct shall be exclusive and in place of any and
             all other liability to such employes . . . .’ 77 P.S. § 481(a)].
             The foregoing analysis would . . . permit [the exclusivity
             provision’s application to more than one employer].
Summit House Condo. v. Commonwealth, 523 A.2d 333, 335 (Pa. 1987).



                                            21
            Second, we acknowledge that the Act is remedial in nature and must be
liberally construed in the injured worker’s favor. Giant Eagle, Inc. However, “[t]he
Act . . . does not authorize windfalls. . . . [T]he extent of an employer’s liability
may and should vary depending on the particular circumstances affecting the
claimant.” Griffiths v. Workers’ Comp. Appeal Bd. (Seven Stars Farm, Inc.), 943
A.2d 242, 257 (Pa. 2008) (emphasis added).
            Considering the Act’s overall purpose of providing workers expeditious
coverage for their medical expenses and financial stability during their work-related
disability in exchange for not suing their employer in court, affording the Township
immunity from civil liability for Bell’s work injury but authorizing Nagle to seek tort
damages from Labor Ready (which, the parties agree, has fully compensated Bell as
required) would lead to an absurd and unreasonable result, and render Section 303(a)
of the Act utterly meaningless.     A reasonable interpretation, consistent with the
General Assembly’s intent and stare decisis, is that both Labor Ready and the
Township are immune from Nagle’s actions.            We adopt the Vermont Supreme
Court’s well-articulated and reasoned explanation:

            The exclusive remedy of workers’ compensation payments
            is part of the quid pro quo in which the sacrifices and gains
            of employers and employees are balanced. 2A A. Larson,
            Workmen’s Compensation Law § 65.11, at 12-1, 12-12
            (1996). An injured employee is provided ‘expeditious and
            certain payments’ without having to prove fault. St. Paul
            Fire & Marine Ins. Co. v. Surdam, . . . 595 A.2d 264, 266
            ([Vt.] 1991). In return, the worker gives up the right to sue
            the employer. Allowing an employee with more than
            one employer to collect workers’ compensation benefits
            from the first employer and then turn around and sue
            the second in negligence frustrates this policy. [The
            employee] seeks to live in the best of both worlds: having
            collected benefits for her injuries from [the temporary
            agency] without having to show employer fault, she now
            seeks the right to pursue a separate, potentially larger jury
            award from her second employer. If allowed, employers . .

                                          22
             . would be subject to double liability—ultimate
             responsibility for paying benefits under the Act . . . , while
             remaining exposed to the threat of common-law negligence
             suits. . . . . We will not interpret the statute in a manner
             that undermines the balance between expeditious,
             automatic payments to employees in return for limited
             liability for employers.

Candido v. Polymers, Inc., 687 A.2d 476, 478-79 (Vt. 1996) (emphasis added); see
also Welch v. Home Two, Inc., 783 A.2d 419 (Vt. 2000).
             Applying Temple to this case, we hold that Labor Ready, like the
Township, is immune from Nagle’s civil claims under Section 303(a) of the Act.
Because the trial court did not err by granting summary judgment in Labor Ready’s
and the Township’s favor based upon a finding that both were employers entitled to
immunity under Section 303(a) of the Act, the trial court’s order is affirmed.


                                       ___________________________
                                       ANNE E. COVEY, Judge




                                          23
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jeffrey Lynn Nagle,                     :
Executor of the Estate of               :
Douglas Edward Bell, Deceased,          :
                          Appellant     :
                                        :
                  v.                    :
                                        :
TrueBlue, Inc., Labor Ready, Inc.       :
and Labor Ready Northeast, Inc.         :   No. 247 C.D. 2016
and Rye Township                        :



                                      ORDER

            AND NOW, this 24th day of October, 2016, the January 29, 2016 order
of the Court of Common Pleas of the 41st Judicial District (Perry County Branch) is
affirmed.


                                      ___________________________
                                      ANNE E. COVEY, Judge